Name: Commission Regulation (EEC) No 1964/92 of 15 July 1992 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/52 Official Journal of the European Communities 16. 7. 92 COMMISSION REGULATION (EEC) No 1964/92 of 15 July 1992 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, ruling prices which are most favourable from the point of view of exportation ; whereas, when prices in international trade are being determined, account should be taken of the prices referred to in paragraph 2 of the said Article ; Having regard to the Treaty establishing the European Economic Community, Whereas when the application of the rules referred to above results in an amount of refund which for products listed in Article 1 (1 ) (b) of Regulation (EEC) No 426/86 is supposed to be lower than the refund for the added sugars pursuant to Article 1 1 of the same Regulation, no refund should be fixed ; whereas, in such cases, the refunds for added sugars should apply ; Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1569/92 (2), and in particular Article 12 (2) and (5) thereof, Whereas the nonfixing of refunds for peeled tomatoes to be exported to the USA entails the application of the provisions of Article 16 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (4), as last amended by Regulation (EEC) No 887/92 (*) ; Whereas, pursuant to Article 12 ( 1 ) of Regulation (EEC) No 426/86, to the extent necessary to enable the products referred to in Article 1 (1 ) (a) of the said Regulation to be exported in economically significant quantities on the basis of prices for those products on the world market, the difference between those prices and prices within the Community may be covered by an export refund ; whereas Article 12 (3) of Regulation (EEC) No 426/86 provides that in cases where the refund for sugars incor ­ porated in the products listed in Article 1 ( 1 ) (b) of the Regulation is not sufficient to permit export of the products, the refund fixed pursuant to Article 12 ( 1 ) shall apply for such exports ; Whereas by its Regulation (EEC) No 1432/92 (6) the Council prohibited trade between the Community and the Republics of Serbia and of Montenegro ; that it is important to take account of it at the time of the fixing of the refunds : Whereas application of the abovementioned rules and criteria to the current market situation, and in particular to the prices of products processed from fruit and vege ­ tables on the Community market and in international trade entails fixing an appropriate refund ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (3), account should be taken, when refunds are being fixed, of the existing situation and future trends with regard to, on the one hand, prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, prices ruling in international trade ; whereas account should also be taken of the costs referred to in subparagraph (b) of the said Article and of the economic aspect of the proposed exports ; Whereas on account of the characteristics of the market in dried grapes, particularly as regards the traditional periods for fixing commercial contracts the question of whether it is appropriate to fix a refund for these products and the amount of such a refund should be reexamined by 15 April 1992 at the latest ; Whereas, in accordance with Article 3 of Regulation (EEC) No 519/77, account should be taken, when prices on the Community market are being determined, of the Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 166, 20. 6. 1992, p. 5. (3) OJ No L 73, 21 . 3. 1977, p. 24. (4) OJ No L 351 , 14. 12. 1987, p. 1 . 0 OJ No L 95, 9. 4. 1992, p. 20. (*) OJ No L 151 , 3 . 6. 1992, p. 4. 16. 7. 92 Official Journal of the European Communities No L 197/53 HAS ADOPTED THIS REGULATION : of America shall be taken into consideration for the application of Article 16 of Regulation (EEC) No 3665/87. 3 . Where no refund is fixed for a product listed in Annex, that product may, where applicable, benefit from any export refund applicable to added sugars pursuant to Article 11 of Regulation (EEC) No 426/86. 4. Export refunds towards the Republics of Montenegro and Serbia are not fixed. Article 2 This Regulation shall enter into force on 16 July 1992. Article 1 1 . The export refunds referred to in Article 12 of Regu ­ lation (EEC) No 426/86 shall be as set out in Annex hereto. 2. The non-fixing of a refund rate for peeled tomatoes, as defined in Annex, to be exported to the United States This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 197/54 Official Journal of the European Communities 16. 7. 92 ANNEX to the Commission Regulation of 15 July 1992 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 (ECU/100 kg net) Product code Destination of the exports (') Refund (2) 0806 20 12 000 03 35,00 0806 20 92 000 03 35,00 0812 10 00 100 01 13,30 2002 10 10 100 02 15,00 2006 00 31 000 01 30,22 2006 00 90 100 01 30,22 2008 19 10 100 21,80 2008 19 90 100 21,80 2009 11 99 110 2,10 2009 19 99 110 l 2,10 2009 11 99 120 I 4,20 2009 19 99 120 4,20 2009 11 99 130 6,30 2009 19 99 130 6,30 2009 11 99 140 8,40 2009 19 99 140 8,40 2009 11 99 150 , 10,50 2009 19 99 150 10,50 (') For the following destinations : 01 All destinations except North America and the Republics of Serbia and Montenegro ; 02 All destinations except the United States of America and the Republics of Serbia and Montenegro ; 03 All destinations except the United States of America, Turkey, South Africa, Australia, Iran , Afghanistan and the Repu ­ blics of Serbia and Montenegro. (2) Amounts shown shall apply to products obtained from fruit harvested within the Community.